Holmes, J.,
dissenting. The doctrine of parental immunity has been firmly established in this state for many years. Accordingly, in Teramano v. Teramano (1966), 6 Ohio St. 2d 117 [35 O.O.2d 144], this court held that a parent is immune from suits in tort by his unemancipated minor child unless sufficient facts illustrate abandonment of the parental relationship. Many policy reasons are cited for retention of the parental immunity doctrine. The two most frequently stated, and quite validly so, are protection from fraud and collusion, as well as the preservation of family tranquility. Karam v. Allstate Ins. Co. (1982), 70 Ohio St. 2d 227 [24 O.O.3d 327].
In the first instance, it certainly cannot reasonably be claimed that there has been abandonment here. Abandonment requires intent, and to reason that a mother had intended to abandon her children just prior to a fatal automobile accident is obviously ludicrous.
The majority here points to this court’s recent decision in Prem v. Cox (1983), 2 Ohio St. 3d 149, which abrogated the doctrine of spousal immunity, for authority to abrogate parental immunity. The rationale is that “the traditional justifications supporting the doctrine of parental immunity are not present where the parent who would normally be able to invoke the immunity is deceased.”
The Prem decision can be significantly distinguished from this case. The policy reasons, which a majority of this court found to be absent in Prem, are still very much alive in a parental immunity action. By the abolition of this doctrine it will be possible for an injured child to bring an action against the estate of his deceased parent and receive a judgment in excess of the insurance coverage, and then proceed against the remaining assets in the estate to the great disadvantage of other members of the family. In my view, this not only destroys the time-honored parent-child relationship, but also will destroy the relationship between the injured child and his siblings.
The basic reasons for the continuance of the parental immunity doctrine which were pronounced most recently in Karam v. Allstate Ins. Co., supra, are equally controlling today. I believe that the adherence to such doctrine is in the best interests of the citizens of Ohio.
I would affirm the court of appeals.
Locher, J., concurs in the foregoing dissenting opinion.